Citation Nr: 0934237	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  07-14 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for right ankle strain.

2.  Entitlement to service connection for pes planus, 
bilateral.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to an initial compensable disability rating 
for left elbow strain with scar, claimed as residuals from 
left elbow surgery.  

5.  Entitlement to an initial disability rating greater than 
10 percent for degenerative joint disease, both knees.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from August 1985 to November 
1985, November 2003 to May 2005, and is currently on active 
duty beginning August 2008.  It also appears that the Veteran 
also had several periods of active duty training (ACDUTRA) 
and inactive duty training (INACDUTRA) with the National 
Guard.  

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Los Angeles, 
California and a December 2006 rating decision of the VA RO 
in San Diego, California.  This case was subsequently 
transferred back to Los Angeles, California.  

The issues of entitlement to service connection for right 
ankle strain and bilateral pes planus and entitlement to an 
initial disability rating greater than 10 percent for 
service-connected degenerative joint disease of both knees 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left elbow scar is superficial, is not 
deep, unstable, or painful; does not lose its covering 
repeatedly; does not cover an area of 144 square inches or 
greater; nor does it adversely affect any function.  The 
Veteran's current left elbow strain is manifested by normal 
range of motion and some pain on extremes of motion.  

2.  There is competent evidence of hypertension within one 
year of the Veteran's separation from active service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for service-connected left elbow strain with scar have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1 -4.7,  4.10, 4.40, 4.45, 4.118 Diagnostic Code 
7802-5208 (2008).

2.  Service connection for hypertension is established.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that a 
right ankle disorder, bilateral pes planus, and hypertension 
are related to his service with the United States Army from 
August 1985 to November 1985 and again from November 2003 to 
May 2005.  Specifically, with regard to the right ankle claim 
the Veteran argues that he injured his right ankle during 
military service and currently suffers from residuals of that 
injury.  With regard to the bilateral pes planus claim the 
Veteran argues that he first developed bilateral pes planus 
during military service.  With regard to the hypertension 
claim the Veteran contends that he was first diagnosed with 
hypertension within one month of military service.  The 
Veteran also asserts that his service-connected left elbow 
strain with scar and degenerative joint disease of both knees 
are more disabling than currently evaluated.  Specifically, 
the Veteran contends that he is entitled to a separate 
compensable disability rating for the left elbow scar.   



Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  

"Staged ratings" or separate ratings for separate periods 
of time may be assigned based on the facts found following 
the initial grant of service connection.  Fenderson v. West, 
12 Vet. App. 119 (1999).   

	Left Elbow Strain with Scar

The Veteran's service treatment records show that he injured 
his left elbow in service while changing a Humvee tire and 
had left elbow surgery in 2002.  He submitted a claim for 
service connection for left elbow surgery in May 2005 and was 
afforded a VA examination in June 2005.  By rating decision 
dated in March 2006 the RO granted service connection for 
left elbow strain with scar, claimed as residuals from left 
elbow surgery, assigning a noncompensable disability rating 
effective May 5, 2005, the day after the Veteran's discharge 
from military service.  The Veteran disagreed with the 
initial disability rating assigned and, thereafter, timely 
perfected an appeal.    

The Veteran's left elbow strain with scar is currently rated 
as noncompensably disabling under 38 C.F.R. § 4.118 
Diagnostic Code (DC) 7802-5208.  Pursuant to 38 C.F.R. § 
4.27, hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen.  

The diagnostic criteria for disorders of the skin are found 
at 38 C.F.R. § 4.118, Diagnostic Code (DC) 7801-7805.  
Diagnostic Code (DC) 7801 provides ratings for scars, other 
than the head, face, or neck, that are deep or that cause 
limited motion. Scars that are deep or that cause limited 
motion in an area or areas exceeding 6 square inches (39 sq. 
cm.) are rated 10 percent disabling.  Note (1) to Diagnostic 
Code 7802 provides that scars in widely separated areas, as 
on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with 38 C.F.R. § 4.25. Note (2) 
provides that a deep scar is one associated with underlying 
soft tissue damage. 38 C.F.R. § 4.118.

DC 7802 provides ratings for scars, other than the head, 
face, or neck, that are superficial or that do not cause 
limited motion. Superficial scars that do not cause limited 
motion, in an area or areas of 144 square inches (929 sq. 
cm.) or greater, are rated 10 percent disabling.  Note (1) to 
Diagnostic Code 7802 provides that scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage. 38 C.F.R. § 
4.118.

DC 7803 provides a 10 percent rating for superficial unstable 
scars.  Note (1) to Diagnostic Code 7803 provides that an 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar. Note (2) provides 
that a superficial scar is one not associated with underlying 
soft tissue damage. 38 C.F.R. § 4.118.

DC 7804 provides a 10 percent rating for superficial scars 
that are painful on examination.  Note (1) to Diagnostic Code 
7804 provides that a superficial scar is one not associated 
with underlying soft tissue damage.  Note (2) provides that a 
10 percent rating will be assigned for a scar on the tip of a 
finger or toe even though amputation of the part would not 
warrant a compensable rating.  38 C.F.R. § 4.118.  Diagnostic 
Code 7804 also directs the rater to see 38 C.F.R. § 4.68 
(amputation rule). 38 C.F.R. § 4.118.

DC 7805 provides that other scars are to be rated on 
limitation of function of affected part. 38 C.F.R. § 4.118.

The Board notes that on September 23, 2008, VA amended the 
criteria for evaluating scars. See 73 Fed. Reg. 54,708 (Sept. 
23, 2008).  The amendments are only effective, however, for 
claims filed on or after October 23, 2008, although a 
claimant may request consideration under the amended 
criteria.  In this case, the claim was filed prior to October 
23, 2008 and the Veteran has not requested such 
consideration.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5208 a 20 percent 
rating may also be assigned when forearm flexion is limited 
to 100 degrees and extension is limited to 45 degrees.  Other 
relevant diagnostic codes in this case include DC 5206, which 
contemplates limitation of flexion of the forearm; DC 5207, 
which contemplates limitation of extension of the forearm; 
and DC 5213, which contemplates impairment of supination and 
pronation.

Evidence relevant to the current level of severity of the 
Veteran's left elbow strain with scar includes a June 2005 VA 
general examination.  At that time the Veteran reported that 
he injured his left elbow while changing a Humvee tire and 
underwent surgery for a torn left biceps with tennis elbow in 
March 2002.  The Veteran indicated that he did not have full 
range of motion of the left elbow.  He complained of 
tenderness, especially with doing repetitive heavy lifting 
and even with prolonged bending to talk on the phone.  It 
flares up every day and he has to massage his left elbow and 
biceps and stretch.  The Veteran denied bed rest recommended 
by a physician and indicated that he was not seeing a doctor 
for his left elbow.  He also indicated that he was taking 
Ibuprofen and Naproxen up to two times per day as needed.  
There was no prosthetic implant.  Functional impairment 
resulting for the left elbow disorder included some 
limitation of motion of the elbow due to pain and avoiding 
lifting items more than 60 pounds.  The Veteran indicated 
that he lost one month of work after his left elbow surgery 
but has not missed work since then.  The Veteran reported 
that he was left handed.    

Physical examination of the skin revealed a scar on the left 
ventral elbow, serpentine shaped, 70 centimeters (cm) long x 
1.2 cm wide.  The scar was level with disfigurement, 
hypopigmentation, and abnormal texture of less than six 
square inches.  There was no tenderness, ulceration, 
adherence, instability, tissue loss, keloid, 
hyperpigmentation, or limitation of motion due to the scar.  

Physical examination of the left elbow revealed no 
tenderness, heat, redness, swelling, effusion, abnormal 
movement, instability, or weakness.  Range of motion was 
normal.  The bilateral elbows had flexion of 145 degrees, 
extension of 0 degrees, supination of 85 degrees, and 
pronation of 80 degrees.  There was no ankylosis and no pain, 
fatigue, weakness, lack of endurance, or lack of 
incoordination.  After repetitive use the Veteran had pain at 
the end of the normal range of motion with lack of endurance 
and incoordination and fatigue and weakness but pain will 
have the major impact on function.  

Given the above, the Board finds that the preponderance of 
the evidence is against the assignment of a compensable 
disability rating for the Veteran's left elbow disorder under 
the skin criteria as there is no evidence that the Veteran's 
left elbow scar is deep, unstable, painful, that it loses its 
covering repeatedly, covers an area of 144 square inches or 
greater, or that it adversely affects any function.  The 
Board also finds that the preponderance of the evidence is 
against the assignment of a compensable disability rating for 
the Veteran's left elbow disorder under the criteria for loss 
of motion as the Veteran had no loss of motion during the 
June 2005 VA examination.  

The Board also finds that an initial compensable disability 
rating is not warranted for the Veteran's left elbow disorder 
under DeLuca.  While the above VA examination report showed 
some loss of motion on extreme range of motion due to pain, 
even taking into account the additional loss of motion under 
DeLuca the Veteran still does not meet the criteria for a 
compensable disability rating under DC 5208.  Thus, the Board 
finds that the currently assigned noncompensable rating for 
the left elbow is already taking into consideration the 
provisions of Deluca.   

In deciding the Veteran's claim, the Board has considered 
whether the Veteran is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period pursuant to Fenderson.  The Board does not find 
evidence that the Veteran's service-connected left elbow 
disorder should be increased for any separate periods based 
on the facts found during the whole appeal period.  

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to an initial compensable 
disability rating for service-connected left elbow strain 
with scar. 38 C.F.R. § 4.3.

Extraschedular Consideration

The issue of an extraschedular rating is a component of a 
claim for an increased rating and referral for consideration 
must be addressed either when raised by the veteran or 
reasonably raised by the record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008); see also 38 C.F.R. § 3.321(b)(1).  The 
Veteran is currently on active duty with the United States 
military and the Board finds that the rating criteria 
considered in this case reasonably describe the Veteran's 
disability level and symptomatology.  The Veteran's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluations for his service-connected 
disorders are adequate and referral is not required.  Thun v. 
Peake, 22 Vet. App. 111 (2008).

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of INACDUTRA during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24); see 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998).  An 
individual who has served only on active duty for training 
must establish a service-connected disability in order to 
achieve veteran status.  Paulson v. Brown, 7 Vet. App. 466 
(1995); Biggins v. Derwinski, 1 Vet. App. 474 (1991).

Service connection is also permissible for disability 
resulting from disease or injury incurred in or aggravated by 
ACDUTRA or for disability resulting from injury - but not 
disease - incurred or aggravated during INACDUTRA.  38 
U.S.C.A. § 101(22) and (23); 38 C.F.R. § 3.6.  The 
presumptions of soundness and aggravation do not apply to 
periods of ACDUTRA or INACDUTRA.  See Biggins, 1 Vet. App. at 
477.  Generally, service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

In addition, certain chronic diseases such as hypertension 
may be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  
Service connection on a presumptive basis is not available 
where the service performed is ACDUTRA or INACDUTRA.  
Biggins, 1 Vet. App. at 476-78.  Disorders diagnosed more 
than one year after discharge may still be service connected 
if all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).
        
        Hypertension

Hypertension must be confirmed by readings taken two or more 
times on at least three different days.  The term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. § 4.104, note(1) to 
Diagnostic Code 7101.  

In this case, medical evidence shows a current diagnosis of 
hypertension.  This condition was first diagnosed in June 
2005, approximately one month after the Veteran's separation 
from active duty in May 2005.  While the Veteran's service 
treatment records are negative for a diagnosis or treatment 
of hypertension in service, hypertension was diagnosed within 
the first post service year.  As noted above, certain chronic 
diseases, including hypertension, may be presumed to have 
been incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 C.F.R.  §§ 3.307, 3.309.  Accordingly, the Board 
finds that the evidence supports service connection for 
hypertension.  § 5107(b).    

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

With regard to the hypertension issue, the RO provided the 
appellant pre-adjudication notice by letter dated in May 
2006.

With regard to the left elbow issue, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That 
burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claim was 
awarded with an effective date of May 5, 2005, the day after 
his discharge from military service, and a noncompensable 
rating was assigned.  He was provided notice how to appeal 
that decision, and he did so.  He was provided a statement of 
the case that advised him of the applicable law and criteria 
required for a higher rating and he demonstrated his actual 
knowledge of what was required to substantiate a higher 
rating in his argument included on his Substantive Appeal.  
Although he was not provided pre-adjudicatory notice that he 
would be assigned an effective date in accordance with the 
facts found as required by Dingess, he was assigned the date 
of one day after his discharge from military service, the 
earliest permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  


VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board 
although he declined to do so.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

An initial compensable disability rating for left elbow 
strain with scar, claimed as residuals from left elbow 
surgery is denied.  

Service connection for hypertension is granted.  


REMAND

Periodic examinations for the National Guard show normal feet 
in May 1985, September 1989, February 1999, and October 2003.  
However, the October 2003 enlistment examination report also 
shows a diagnosis of pes planus.  A preexisting injury or 
disease will be considered to have been aggravated by service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  
  
The Veteran was afforded a general VA examination in June 
2005.  At that time the VA examiner noted that there was no 
evidence of pes planus on weight bearing X-ray for either 
foot.  However, the examiner did note post-traumatic changes 
on nonweightbearing.  Specifically, a nonweightbearing X-ray 
of the left foot revealed post-traumatic changes in the 
proximal phalanx of the big toe, calcaneal spurs.  A 
nonweightbearing X-ray of the right foot revealed possibility 
of old post-traumatic changes, base of the proximal phalanx 
of the big toe, calcaneal spurs.  The examiner also noted 
that the Veteran had bilateral flat feet with weight bearing 
without tenderness for the past six years (i.e., since 1999 
and prior to the Veteran's second period of active service).  

The Board finds that it is unclear whether the Veteran has a 
diagnosis of pes planus based on the June 2005 VA 
examination.  The Board also finds that an opinion is needed 
regarding whether the Veteran's bilateral pes planus, if 
diagnosed, was aggravated by his second period of military 
service.    

Also, a July 1987 service treatment record shows that the 
Veteran sprained his right ankle resulting in a diagnosis of 
anterolateral ankle strain.  Subsequently, on VA general 
examination in June 2005 the examiner diagnosed the Veteran 
with bilateral ankle strain.  Given the evidence of a right 
ankle injury during ACDUTRA and a current diagnosis of a 
right ankle disorder, a VA examination should be afforded on 
remand to determine the extent and etiology of the Veteran's 
right ankle disorder.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  
    
In an April 2008 VA Form 9 the Veteran indicated that he had 
recently undergone surgery on his right knee in July 2007.  
The most recent VA examination of record is dated in June 
2005.  As such, the Board finds that another VA examination 
regarding the Veteran's service-connected bilateral knee 
disorder is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
the claimed pes planus, to include 
whether it was aggravated by his military 
service from November 2003 to May 2005.  

The claims folder must be made available 
to the examiner for review.  The 
examiner's attention is specifically 
directed to the Veteran's May 1985, 
September 1989, February 1999 National 
Guard examinations showing normal feet; 
the October 2003 enlistment examination 
showing pes planus; and the June 2005 VA 
general examination showing possible pes 
planus.

The examiner should conduct a thorough 
examination of the Veteran's feet and 
provide a diagnosis for any pathology 
found.  Based on the examination and 
review of the record, the examiner must 
answer the following questions:

(a) Does the Veteran have a current 
bilateral foot disorder, including pes 
planus?

(b) If so, is the Veteran's current 
bilateral foot disorder, the result of a 
permanent increase in severity of his 
pre-existing bilateral foot disorder 
condition during his military service 
from November 2003 to May 2005?

(c) If there was a measurable increase in 
severity for his bilateral foot disorder 
during his period of service from 
November 2003 to May 2005, was the 
permanent increase in severity due to the 
natural progression of the disability?

A complete rationale should be provided 
for any opinion expressed.  

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature, extent and etiology of a 
right ankle disorder.  All diagnostic 
tests and studies indicated by the 
examiner should be performed.  

The claims folder must be made available 
to the examiner for review prior to the 
examination.  The examiner's attention is 
specifically directed to the Veteran's 
July 1987 ACDUTRA treatment record 
showing an impression or right 
anterolateral ankle strain and the June 
2005 VA general examination showing an 
impression of bilateral ankle strain.  

Based on the examination and review of 
the record, the examiner must answer the 
following question:

Is it at least as likely as not (50 
percent or greater probability) that any 
currently diagnosed right ankle disorder 
is causally related to the Veteran's 
military active service to include the 
Veteran's service-connected left ankle 
disorder or any other service-connected 
disability?

A complete rationale should be provided 
for any opinion expressed.  

3.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current severity of his bilateral 
knee disorder.  The claims folder must 
be made available to the examiner for 
review prior to the examination.  The 
examination should comply with AMIE 
protocols and all residuals should be 
reported in detail.

The claims folder must be made available 
to the examination for review and any 
indicated studies should be performed.

4.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issues on 
appeal.  If any claim remains denied, 
issue a supplemental statement of the 
case and afford the Veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


